ORDER

PER CURIAM.
Michael D. Samuelson, defendant, appeals from a judgment entered on a jury verdict convicting him of possession of a controlled substance with intent to distribute, a class B felony, Section 195.211, RSMo 1994, and was sentenced to thirty years in the Missouri Department of Corrections.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and principles of law would have no precedential or jurisprudential value. A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision. Judgment affirmed in accordance with Rule 30.25(b).